Citation Nr: 0423109	
Decision Date: 08/23/04    Archive Date: 09/01/04

DOCKET NO.  03-05 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for generalized anxiety 
disorder with major depression, including secondary to a 
service-connected stomach disability.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel

INTRODUCTION

The veteran had active military service from June 1956 to 
August 1960.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2002 rating decision of the Reno, Nevada, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) that denied service connection for generalized anxiety 
disorder with major depression, including secondary to a 
service-connected stomach disability.  

The veteran testified at a personal hearing before the 
undersigned Veterans Law Judge at the RO in January 2004.  At 
the hearing, he submitted additional evidence with a waiver 
of RO review in accordance with 38 C.F.R. § 20.1304.  
Nevertheless, for the reasons explained below, the Board has 
determined that a remand is necessary.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran has asserted that he has a psychiatric disability 
that began in service, and/or is causally related to or 
aggravated by his service-connected stomach disability.  

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease in active military service.  38 
U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2003).  
Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2003); Harder v. 
Brown, 5 Vet. App. 183, 187 (1993). 


Additional disability resulting from the aggravation of a non 
service-connected condition by a service-connected condition 
is also compensable under 38 C.F.R. § 3.310(a).  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995). 

The record does not show any evidence of treatment for a 
psychiatric disability prior to the mid 1990s.  In a March 
1999 VA mental health progress note, the veteran denied 
psychiatric problems prior to his open-heart surgery.  At 
that time, the clinician concluded that the veteran had a 
mood disorder due to his coronary artery bypass graft in 
1996.  In a November 1999 VA outpatient report, the veteran 
stated that his depression began three years prior, just 
before his coronary artery bypass graft.  

Upon VA mental examination in February 2001, the veteran 
reported that he worked until he had his coronary artery 
bypass graft.  Subsequently, he became depressed.  He also 
had surgery for his stomach disability, and he had been 
unable to enjoy food since that procedure, especially around 
the holidays.  He constantly had cramps and diarrhea.  As a 
result, his depression worsened.  He reported that he was 
awarded Social Security disability benefits based on "mental 
instability."  The examiner concluded that the veteran had 
long-standing history of stomach problems, and that his 
depression was associated with his ulcer and his inability to 
enjoy food.  

In May 2003, the veteran was seen for complaints of constant 
anxiety, family problems, and stomach problems.  He stated 
that he believed that his mental problems began while he was 
serving in the military.  

Based on the conflicting evidence in the file, the Board 
finds that, consistent with the duty to assist the veteran in 
the development of his claim, additional development is 
required because the current medical reports are insufficient 
upon which to make a decision on the claim.  Accordingly, 
another examination and opinion are necessary.  See 
38 U.S.C.A. § 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  

Additionally, as noted above, the veteran has reported that 
he is currently receiving Social Security disability 
benefits, in part based on his psychiatric disability.  In 
Masors v. Derwinski, 2 Vet. App. 181, 187-188 (1992), the 
Court of Appeals for Veterans Claims held that the VA's 
statutory duty to assist the veteran includes an obligation 
to obtain the records upon which Social Security 
Administration disability benefits have been awarded to the 
veteran.  See also, 38 U.S.C.A. §§ 5106, 5107(a).  Hence, an 
effort to obtain these records should be made before the 
appeal is decided, as they appear to be relevant to his 
claim.  

Accordingly, this appeal is REMANDED to the RO for the 
following development:  

1.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for a 
psychiatric disability since his 
discharge from service.  After securing 
any necessary releases, the RO should 
obtain these records.  

2.  The Social Security Administration 
should be contacted and requested to 
provide a copy of all disability benefit 
determinations relative to the veteran, 
as well as all medical records utilized 
in reaching such determinations.

3.  The veteran should be scheduled for a 
VA psychiatric examination to ascertain 
the etiology of any currently diagnosed 
psychiatric disability.  The claims 
folder should be made available to the 
examiner.  After a thorough examination 
and a review of the claims file, 
including the service medical records, 
the examiner should indicate for the 
record whether it is at least as likely 
as not that the veteran's currently 
diagnosed psychiatric disability had its 
onset in service, or is otherwise related 
to, or aggravated by, his military 
service or the service-connected stomach 
disability.  

4.  Upon completion of the above, and any 
development as may be subsequently 
indicated by any response received from 
the veteran, the claim for service 
connection for a psychiatric disability, 
including secondary to the service-
connected stomach disability, should be 
re-adjudicated.  If the determination 
remains adverse to the veteran, he and 
his representative should be furnished a 
supplemental statement of the case and be 
afforded the applicable time to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified; however, he has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).  



	                  
_________________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  


